 THE GOODYEAR AEROSPACE CORPORATIONThe Goodyear Aerospace Corporation' and Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America,(UAW). Cases 9-CA-10525, 9-CA-10840, 9-CA-11244, and 9-RC-11568January 27, 1978DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 18, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge, to modify the remedy so that interest is to becomputed in accordance with Florida Steel Corpora-tion, 231 NLRB 651 (1977),4 and to adopt hisrecommended Order, as modified herein.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, The Goodyear Aerospace Corporation, Berea,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) Granting wage increases calculated to inter-fere with employees' free choice to be represented bythe Union or any other labor organization. However,nothing herein shall be construed as requiring theRespondent to revoke any wage increases or otherbenefits previously granted."2. Insert the following as paragraph 2(a) andreletter the subsequent paragraphs accordingly:"(a) Expunge from the personnel records of Corri-na Taylor and Donna Terry the written warningswhich were issued to them on June 3 and July 13,1976, respectively."234 NLRB No. 863. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onJuly 30, 1976, in Case 9-RC-1 1568 be, and it herebyis, set aside, and that said case be remanded to theRegional Director for Region 9 for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems that circumstances permit thefree choice of a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]I The name of Respondent appears as amended at the hearing.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.We hereby correct the following inadvertent errors of the AdministrativeLaw Judge: In sec. III, A, of his Decision, he states that employee Taylorreceived a second attendance warning on June 13, 1976, whereas the recorddiscloses that the correct reference is to a third warning issued to her on July13. In sec. III, B, he refers to the third warnings to Taylor and Terry ashaving been issued on June 10, rather than July 13. Additionally, in sec. III,A, he states that Taylor was absent for several days prior to her dischargedue to her son's illness, whereas it is clear that she was absent due to herown illness.3 Respondent excepts to the Administrative Law Judge's conclusion thatTaylor was discharged on March 10, 1977, in violation of Sec. 8(aX3) on thegrounds, inter alia, that she failed to report her absence from work on March7, 8, and 9. In this regard, the record discloses that Taylor left work onMarch I, with Supervisor Aldenderfer's permission, due to her own illnessand that she remained off work for that reason until her discharge.According to Taylor's undisputed testimony, she notified Respondent oneach of the following 3 workdays that she would be absent due to her illnessand that on one of these occasions she specifically spoke to Aldenderfer whoexcused her absence. Additionally, Taylor testified without contradictionthat on March 7 she attempted to report her continuing illness to asupervisor but, upon being informed by a security guard that the supervisorhad not as yet arrived, she asked him to convey a message to the supervisor.as the guards customarily did, that she would be absent for the next severaldays. Accordingly, we find no merit in Respondent's exception.4 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).5 In view of the Administrative Law Judge's conclusion, with which weagree, that Respondent violated Sec. 8(aXI) by issuing written warnings toemployees Taylor and Terry, we shall modify his recommended Order toprovide that Respondent expunge such warnings from their personnel files.We further shall modify par. I(d) of his recommended Order to indicate thatnothing herein shall be construed as requiring Respondent to revoke anywage increases or other benefits previously granted. See Strayer's Johnson-ville Meats Inc., 174 NLRB 693, fn. 4(1969).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represen-tatives of their own choosing539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo act together for purposes of collectivebargaining or other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT interrogate employees concern-ing their interest in or activity on behalf ofInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, (UAW), or any other labor organiza-tion.WE WILL NOT threaten employees with dis-charge should they exercise their right to berepresented by the above-named or any otherlabor organization.WE WILL NOT grant wage increases in order toinfluence employees to vote against the above-named or any other labor organization in arepresentation election. Nothing contained in theBoard's Order shall be construed as requiring theCompany to revoke any wage increases or otherbenefits previously granted.WE WILL NOT issue warnings to employeesconcerning their attendance in order to restrainand coerce them in the exercise of their right toself-organization.WE WILL NOT discharge employees because oftheir interest in or activity on behalf of the above-named or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights that are guaranteed themby Section 7 of the Act.WE WILL expunge from the personnel recordsof Corrina Taylor and Donna Terry the writtenwarnings which were issued to them on June 3and July 13, 1976, respectively.WE WILL offer Corrina Taylor and DonnaTerry full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, toequivalent positions of employment without prej-udice to their seniority or other rights andbenefits, and WE WILL make them whole for anylosses they may have suffered as a result of thediscrimination against them, plus interest.THE GOODYEARAEROSPACECORPORATIONDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: These conso-lidated cases were heard before me on May 10 and II,1977, at Berea, Kentucky.In Case 9-CA-10525 it is alleged that during June 19761the Respondent, The Goodyear Aerospace Corporation,2interrogated employees, and on July 28 threatened themwith reprisals in violation of Section 8(aX I) of the NationalLabor Relations Act, as amended, 29 U.S.C. Section 151, etseq.In Case 9-CA-10840 it is alleged that the Respondentgranted a wage increase on June 23, a supervisor told anemployee to quit work because the representation electionhad been lost, and two employees were discriminatedagainst with regard to application of attendance policy, allin violation of Section 8(aX1) of the Act. It is furtheralleged that Corrina Taylor and Donna Terry were dis-charged, on November 12 and 16 respectively, in violationof Section 8(aX3) of the Act.In Case 9-CA-11244 it is alleged that Taylor, who hadbeen reinstated on November 16, was again discharged onMarch 10, 1977, in violation of Section 8(aX3) of the Act.Objections to conduct affecting the results of the electionwere filed in Case 9-RC-11568. All objections but numberthree were overruled, number three being the threats ofreprisal alleged in Case 9-CA-10525.On the basis of the record as a whole, including myobservation of the witnesses, briefs, and arguments ofcounsel, I hereby make the following:FINDINGs OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is an Ohio corporation engaged in themanufacture of brake assemblies and brake linings at itsBerea, Kentucky, facility. The Respondent annually pur-chases and receives at its Berea facility goods, products,and materials valued in excess of $50,000 directly frompoints outside the State of Kentucky. The Respondentadmits, and I find, that at all times material hereto it wasan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW) (herein the Union), is alabor organization within the meaning of Section 2(5) ofthe Act.mn. THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundThe Respondent's Berea facility was opened in 1973, andsince that time the Union has conducted three organiza-I All dates are in 1976 unless otherwise indicated.2 At the hearing, the complaint was amended to reflect the name ofGoodyear Aerospace Corporation as it appears above.540 THE GOODYEAR AEROSPACE CORPORATIONtional campaigns. The most recent, and one involved inthis matter, commenced in late May 1976. The twoprincipal inplant organizers during this campaign wereDonna Terry and Corrina Taylor. Terry had been active inprevious campaigns. Taylor had not.On June I or 2, Taylor and Terry commenced passingout authorization cards at the plant. On June 3 theirsupervisor, C. B. (Pete) Aldenderfer, gave each a warningfor excess absenteeism.Taylor got a second attendance warning on June 13. OnJune 9, Aldenderfer told employee Linda Bowman that hehad heard rumors there was a card signing campaign goingon. He asked her why the employees thought they needed aunion and the like.In early June, A. E. Fye, the production manager,approached Terry and stated, "I heard a rumor that youwere working for the Union." He then began a conversa-tion concerning the Union, asking why the employees feltthey needed it. Similarly, on or about June 10 Fyeapproached Taylor and asked her why it was "that I wasfor the Union and why the people in the plant was for theUnion and wanted one." There followed a general conver-sation concerning the union activity.On June 21, August Kettler, the Union's internationalrepresentative, sent a registered letter to the Respondent'sBerea facility, the essence of which was that the Union hadbeen designated by a majority of the employees anddemanded that the Company recognize and bargain it. Areceipt shows that this letter was received at the Respon-dent's Berea facility on June 22.On Wednesday, June 23, Plant Manager Lee Turnerreturned to Berea from Townsend, Tennessee, a distance ofapproximately 200 miles3where he had been vacationingwith his family. The purpose of this I day return to theplant was to announce, pursuant to instructions from theAkron headquarters he received that morning, a wageincrease retroactive to June 21.The petition for an election was filed by the Union onJune 25 and the election was held on July 30. The tally ofthe ballots shows that 37 votes were cast for and 47 votesagainst the Union.On July 28, Turner talked to the four or five employeesin the inspection department, including Taylor and Terry,concerning why they should vote against the Union.During this meeting, Turner stated "We don't get mad wejust get even" and then he told both Taylor and Terry, whowere wearing union buttons, to "put your X in the no box,Donna baby and Corrina baby."Following the election, on or about August 2, in aconversation with Terry, Aldenderfer stated that inasmuchas "the Union did not get in I take it you are not satisfiedand I suggest you quit." Terry told Aldenderfer at that timethat she had no intentions of quitting.On November 12 Taylor, Personnel Manager Thomas P.Robertson and Aldenderfer got into an extended discus-sion concerning whether or not Taylor had quit, asAldenderfer had determined, or not. Taylor first left thepremises, then came back, stated that she had not quit, anddemanded to be reinstated. Finally, the Respondent did3 Notice is taken that the highway map shows the distance to beapproximately 200 miles.agree to take her back and she was in fact reinstated onMonday, November 16.Also, on November 16, Terry was discharged on groundsof continued excessive absences in violation of the compa-ny policy.On March 10, 1977, Taylor was also discharged forallegedly excessive absenteeism. She had been off forseveral days before, with company knowledge and approv-al, taking care of her sick son.This outline of the chronology of facts here is based uponthe uncontested and generally credible testimony of wit-nesses from the General Counsel. Aldenderfer and Fyewere not called. Turner did not deny the statementsattributed to him.B. Analysis and Concluding Findings1. InterrogationTaylor, Terry, and Bowman all testified to interrogationconcerning their union activity by Aldenderfer and Fye inearly June, shortly following the beginning of the Union'sorganizational campaign. Not only is their testimonygenerally credible with regard to the interrogation, but itstands undenied on the record. Asking employees abouttheir involvement in union activity at the beginning of anorganizational campaign is not benign, as the Respondentsuggests, nor is it the sort of thing permissible underSection 8(c) of the Act. I find that the interrogation by Fyeand Aldenderfer was violative of Section 8(aX )).2. The wage increaseThe Respondent's contention that the announcement ofthe wage increase on June 23 was not related to the unionactivity is totally incredulous. It may very well have beenthat Turner had asked for a wage survey prior to the adventof the union activity. Nevertheless, the timing of theapproval of the increase and the manner in which it wasannounced to employees suggests clearly that it was donein reaction to the known organizational activity, in anattempt to influence employees against the Union. Thetiming suggests that the increase was approved andannounced specifically prior to the filing of the petitionherein, so it would not itself be a cause to have the electionset aside.On its face, the approval of the wage increase is datedJune 16. June 16 is a Friday, and on that day presumablyTurner was at the plant working, inasmuch as his vacationdid not start until June 18. If upon approval of the wageincrease the people at Akron had wanted Turner to makethe announcement, it stands to reason that they wouldhave called him that day and he would have made theannouncement then.However, such was not the case. What happened wasthat on June 21 Kettler sent a registered letter to theRespondent which was received on June 22. While there isno testimony that this letter was opened and read, I mustinfer that it was. During Turner's absence Fye was incharge of the plant and surely, as acting plant manager,541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have opened any mail, particularly registered mail.Fye was not called by the Respondent, thus I must inferthat any testimony he would have given on this subjectwould have been adverse to the Respondent's interest,namely, that Fye opened the letter. Further, Turnertestified that he found the letter on his desk on June 23 buthe did not say it had not been opened.Early on the morning of June 23, the day after theRespondent received the letter, Turner was called by hisboss in Akron to return to the plant and announce thewage increase. Unexplained is why the Respondent wouldorder its plant manager away from a I week vacation,asking him to drive 200 miles one way to advise employeesthat they were to receive a wage increase.Turner testified that he always announces wage in-creases. But documentary shows that he never announcedone to be retroactively effective. The usual pattern is forhim to announce the increase 2 to 6 weeks after approval.In this regard it is also noted that Turner did not reallytestify to the facts in this matter. What he testified to waswhat his notes said about receiving the call. He was notasked to fill in the detail nor did he testify that his noteswere true, complete, or accurate.Given this approach to his recitation of the facts, and thebasic unreasonableness of the story Turner sought toconvey, I discount it. Rather, I conclude that afterreceiving the Union's demand for recognition the Respon-dent's officials in Akron were notified, and knowing that apetition would be forthcoming they hastened to announcethe wage increase before the filing of the petition, so as todissuade employees from the Union but not within thecritical period so that such could not be used as a basis forsetting aside the election even if granting the wage increasewere found to be violative of Section 8(a)(l).The sequence of events demonstrated by this recordmakes sense only in this way. I therefore do not credit thestory inferred by Turner that he was called back to theplant on June 23 before anyone from the Company knewthat the Union had demanded recognition, in order toannounce the wage increase which had been approved theweek before.It may be that before the organizational activity Turnerhad ordered a wage survey. Nevertheless, from all the factsI conclude that it was approved only after the Respondentlearned of the campaign and would not have beenimplemented otherwise. In its history, employees had beengranted wage increases at about yearly intervals. This onecame less than 5 months after the increase before it.I find and conclude that the wage increase and thetiming of its announcement was meant to discourage unionactivity and necessarily interfered with employees' Section7 rights. Respondent therefore violated Section 8(aXl).Montgomery Ward & Co., Incorporated, 220 NLRB 373(1975), enfd. 554 F.2d 996 (C.A. 10, 1977).3. Threats by Lee Turner and AldenderferThe Respondent contends that Turner's statement "Wedon't get mad, we just get even" said to employees 2 daysbefore the election contained no threat. It was meant to behumorous and was taken as such. The Respondent arguesnot only that the statement was not a violation of Section8(a)(1), but that in any event it was so isolated as not tojustify a remedial order or to require setting aside theelection. The fact that a threat is only uttered one time doesnot mean that it is isolated. It must be viewed from thetotal factual situation, particularly including the fact thathere there were only about 93 eligible voters and at thetime Turner was talking to at least 6 of them, including the2 principal union activists. And the statement occurredshortly prior to the election.The context in which the statement was made was that ofa plant manager talking to a small group of employees (notjust two sophisticates as the Respondent contends) shortlyprior to an election in an effort to dissuade them fromvoting for the Union. The statement must be consideredpart and parcel of the Respondent's basic antiunioncampaign.Further, plant managers do not joke with subordinates ina vacuum. What a plant manager says necessarily carriesthe full force and weight of management. He may havethought it funny, and perhaps the employees did so as well.Still the statement was a put-down of employees andcontained a direct and unambiguous threat by the manwho could deliver on it. I therefore find that the statementby Turner was a threat in violation of Section 8(aXl1) of theAct and did, in this context, interfere with the employees'freedom of choice. Hence the Union's objection should besustained. Monroe Manufacturing Company, Inc., 200NLRB 62 (1972).Also alleged to be a threat, apparently, is the allegationthat on August 2 Aldenderfer told Terry that since theUnion had lost the election she might as well quit. Whilesuch a statement might generally be considered isolated,indeed ambiguous, I conclude that here, particularly sinceit was directed at one of the leading union organizers, suchamounted to an implicit threat. Accordingly, Aldenderferviolated Section 8(a)(1).4. The dischargesThe Respondent contends that its discharges of Taylorand Terry were not motivated by their union activity or todiscourage union activity but were a natural result ofimplementation of its absenteeism policy. The Respondentcontends, and the record tends to establish, that bothTaylor and Terry had relatively high absenteeism ratesfrom the beginning of their employment or at least from1974 on.The Respondent's absenteeism policy states in essencethat any employee whose absenteeism rate exceeds 4 1/2percent first would be counseled, then given two warnings,with the third warning would be given a day off with pay tocontemplate his or her future, and finally, if the absentee-ism rate did not improve, would be discharged. TheRespondent contends that, consistent with this policy, itultimately had to discharge Terry on November 16, andTaylor on March 10, 1977.Critical to a determination of an 8(a)(3) allegation is theemployer's motive. An employer has the right to disciplineor discharge its employees for good reason, bad reason, orno reason at all except for that employee having engaged inunion or other protected activity. Motive can be, indeedusually must be, inferred from the surrounding facts of the542 THE GOODYEAR AEROSPACE CORPORATIONcase. E.g., Iowa Beef Processors, Inc., 226 NLRB 1372(1976).Basically the inquiry in this case must focus on determin-ing whether, but for the union activity, would Taylor andTerry have been discharged. That is, is there a causalconnection between their union activity and their ultimatedischarges. The existence, or lack of it, of such a causalconnection must be found from an analysis of all the factsand circumstances. To say it in another way, had therebeen no union activity, even given their absenteeism rate,would the Respondent have discharged them. I think not.As a starting point is the fact that Taylor and Terry werethe two principal organizers on behalf of the Union.Secondly, it is noted that the Respondent has had theabsenteeism policy since its inception, yet it has apparentlyhad some difficulty enforcing it with any degree ofconsistency. Thus it was that in July 1976 the Respondentissued guidelines concerning how the policy would beenforced. The point is that while the Respondent legiti-mately has had concern about absenteeism among itsemployees, and justifiably had reason to take steps to curbit, absenteeism has still been a problem. But only Taylorand Terry have ever been discharged for violation of of theabsenteeism policy.4Superimposed on this is the clear fact that the absentee-ism policy has been enforced at best in a lackadaisicalmatter. Thus just 2 days after the Respondent becameaware of the organizational activity, Aldenderfer reviewedthe attendance records of Taylor, Terry, and one otheremployee and gave them negative reports. According to theRespondent's personnel manager, supervisors are supposedto review employees' attendance every 3 months. ButAldenderfer had neglected to evaluate attendance ofTaylor and Terry for at least I year.It is reasonably apparent from documents submitted bythe Respondent concerning Aldenderfer's evaluation oftheir attendance in 1975 that the same person who wroteAldenderfer's name signed Corrina Taylor and DonnaRoberts (Terry). It may well be that these evaluations werein fact made by Adlenderfer on June 23, 1975, as indicated.On the other hand, given that the documents purport to besigned by Roberts and Taylor, but were clearly not, raisesthe suspicion that Aldenderfer made them up sometimelater, say in June 1976. Inasmuch as the Respondent didnot bring forth Aldenderfer to explain this or his otheractions I am constrained to infer that his testimony wouldhave been adverse to Respondent's interest on this point.Interstates Circuit, Inc., et al. v. U.S., 306 U.S. 208 (1939).In any event, it is clear that the absenteeism policy,which forms the basis of the Respondent's justification fordischarging these two employees, was at best loose. In factthe Respondent did not begin to apply it with any degree ofrigor until after the organizational campaign commenced.From these facts I must conclude that enforcement of thisclearly valid company rule was nevertheless caused by theunion activity and to that extent necessarily was meant toinhibit union activity. Thus, I conclude that the warningsgiven to Taylor and Terry on June 3 and 10 were violativeof Section 8(a)(1).4 Two other employees who had relatively high absenteeism ratesresigned, but it is unknown what the bases for their resignations were or ifindeed the resignations had anything at all to do with absenteeism.But for the union activity, there would have been noreview of Taylor and Terry's attendance records and therewould have been no warnings. Since the review andwarnings form the basis of the discharges, it follows thatabsent the union activity they would not have beendischarged.Furthermore, the Respondent's explanation of the kindsof absences which count against an employee and thosewhich do not is dubious. Thus Robertson testified and adocument shows, that absences for military leave, funeralleave, and jury duty will not count against employees.Absences for sickness, even if excused and even if accom-panied by a doctor's certificate, do count against anemployee. On this point, however, Robertson testified thatan additional cause which would not count against anemployee is being absent due to a work related injury.Unexplained is the policy basis for differentiating betweenan industrial accident and sickness otherwise. In either casethe employee is not at fault. Beyond this is the fact that theRespondent's written rule was changed, but when or how,if at all, the industrial accident exception was added isunknown.Undenied was Alenderfer's statement to Bowman whenhe was reviewing her attendance record, that how longabsences would be held against employees depended uponmanagement. There was no set policy. Robertson testifiedthat if one had a less than 3-percent rate for a period of 6months such would justify "wiping the record clean."Finally, with regard to the discharges of Taylor andTerry, there is no question but what their absences wereexcused in the sense that they reported in sick and they haddoctor's statements in support. Nor does the Respondentcontend that the absences of these individuals wereunjustified. The Respondent argues only that even justifiedabsences, if they occur often enough, must be dealt with.While such may be a legitimate enough rule, in thissituation the Respondent did not enforce it, I find, untilafter the organizational campaign started and then whenthe rule was enforced it was against the two principal unionactivists.I conclude that the discharges of Taylor and Terry werein violation of Section 8(a)(3) of the Act.I further conclude that the 2 days that Taylor was off inNovember 1976 evolved from this situation and whethershe had "quit" or not. I find that the Respondent'sdetermination to keep her off work 2 days at this time andfinally to reinstate her on November 16 was part and parcelof its discriminatory enforcement of the absenteeismpolicy, and was violative of Section 8(aX3).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth above,occurring in connection with its operations, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(aX1)of the Act, an appropriate order will be recommended forthe Respondent to cease and desist from such activity.Further having found that on or about November 16,1976, the Respondent discharged Donna Terry and on orabout March 10, 1977, the Respondent discharged CorrinaTaylor and, on or about November 12, suspended her for 2days, I shall recommend that the Respondent be ordered toreinstate Corrina Taylor and Donna Terry to their formerjobs or, if those jobs no longer exist, to equivalent positionsof employment, without prejudice to their seniority orother rights and privileges and to make them whole for anyloss that may have resulted from the discrimination againstthem in the manner set forth in F. W. Woohvorth Company,90 NLRB 289 (1950), with interest computed in the mannerdescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962).5Upon the foregoing findings of facts, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby makethe following recommended:ORDER6The Respondent, The Goodyear Aerospace Corporation,Berea, Kentucky, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging, suspending, or otherwise discriminatingagainst employees because of their support for and assis-tance to the Union or because they engage in union orother activities protected by the Act.(b) Interrogating employees concerning their interest inor activity on behalf of the Union or any other labororganization.(c) Threatening employees with discharge if they vote forthe Union or otherwise engage in union activity.(d) Granting wage increases calculated to interfere withemployees' free choice to be represented by the Union orany other labor organization.s The General Counsel has also argued that the interest be set at 9percent and has submitted brief in support of this position. Inasmuch aswhether and to what extent to increase the interest rate on a backpay, and tochange the basic method of computing the manner of arriving at backpay toinclude, for instance, an inflation factor are before the Board for determina-tion, I shall not rule on the General Counsel's position here. If the Boarddoes decide to change the method of computing backpay and interest, whichcases such will apply to will also be determined.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,(e) Discriminatorily issuing warnings pursuant to theCompany's absenteeism policy or otherwise discriminatori-ly enforcing plant rules in order to restrain and coerceemployees in the exercise of their rights guaranteed themby Section 7 of the Act.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Corrina Taylor and Donna Terry full andcomplete reinstatement to their former jobs and make themwhole as required by the provisions of The Remedy sectionabove.(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its Berea, Kentucky, facility, the attachednotice marked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region 9,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the election held onJuly 30, 1976, in Case 9-RC-11568 be, and it hereby is, setaside and that case is hereby remanded to the RegionalDirector for Region 9, for the purpose of scheduling andconducting a second election at such time and place that hedeems circumstances will permit a free choice on the issuesof representation.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."544